Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/29/2021 claiming priority to PRO 63/074,477 filed on 09/04/2020, in which claims 1-20 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to TAIWAN 109146831 filed on 12/30/2020. The certified copy of priority has been filed on 05/14/2021.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/29/2021, 12/15/2021, and 02/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
	
Examiner’s Note

Claims 1-10 refer to "A dual sensor imaging system”, and Claims 11-20 refer to "A privacy protection imaging method”. Claims 11-20 are similarly rejected in light of rejection of claims 1-10, any obvious combination of the rejection of claims 1-10, or the differences are obvious to the ordinary skill in the art. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20210044763 A1), hereinafter Sun, in view of Wshah et al. (US 20170140253 A1), hereinafter Wshah, further in view of Weng et al. (US 20200342275 A1), hereinafter Weng.
	
	Regarding claim 1, Sun discloses a dual sensor imaging system, comprising (Abstract): at least one color sensor (Fig. 1, element 121); at least one infrared ray (IR) sensor (Fig. 1, element 122); 5a storage device, storing a computer program; and a processer, coupled to the at least one color sensor, the at least one IR sensor, and the storage device, and configured to load and execute the computer program to (Fig. 7, [0051], [0081]): control the at least one color sensor and the at least one IR sensor to respectively capture a plurality of color images and a plurality of IR images by adopting a plurality of 10exposure conditions adapted for an imaging scene ([0015]); adaptively select a combination of the color image and the IR image that can reveal details of the imaging scene (Fig. 6, [0046]); and 15fuse the selected color image and IR image to generate a fusion image with the details of the imaging scene, and crop an image of the feature area in the fusion image to be replaced with an image not belonging to the IR image, so as to generate a scene image (Fig. 6).
	Sun discloses all the elements of claim 1 but Sun does not appear to explicitly disclose in the cited section detect a feature area with at least one feature of a target of interest in the color image according to the at least one feature.
	However, Wshah from the same or similar endeavor teaches detect a feature area with at least one feature of a target of interest in the color image according to the at least one feature ([0005], [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to incorporate the teachings of Wshah to have a cost-effective and efficient imaging analysis (Wshah, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Sun in view of Wshah discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section crop an image.
	However, Weng from the same or similar endeavor teaches crop an image ([0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Wshah to incorporate the teachings of Weng to enhance image as needed (Weng, [0048]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Wshah further in view of Weng further in view of Zhang et al. (US 20220046194 A1), hereinafter Zhang.
 
	Regarding claim 2, Sun in view of Wshah further in view of Weng discloses the dual sensor imaging system according to claim 1, wherein the processor further: controls the at least one color sensor to capture a plurality of color images by adopting a 20plurality of exposure times longer or shorter than an exposure time of the selected color image, and executes a high dynamic range (HDR) process to generate an HDR image with details of the feature area to be used to replace an image of the feature area in the cropped fusion image (Sun, Fig. 1, Fig. 6, Wshah, [0005], [0019], Weng, [0029]). 
	Sun in view of Wshah further in view of Weng discloses all the elements of claim 1 but  they do not appear to explicitly disclose in the cited section executes a high dynamic range (HDR).
	However, Zhang from the same or similar endeavor teaches a high dynamic range (HDR) ([0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Wshah further in view of Weng to incorporate the teachings of Zhang to have a low cost imaging system (Zhang, [0012]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
 
	Regarding claim 3, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 2, wherein the processor: selects the exposure time for capturing the color images according to the details of the feature area of the color image, so that the HDR image with the details of the feature region is -17-File: 102147usf generated after the captured color images are processed by the HDR process (Sun, Fig. 1, Fig. 6, Wshah, [0005], [0019], Weng, [0029], Zhang, [0031]). 
 
	Regarding claim 4, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 1, wherein the processor: controls at least one of the at least one color sensor and the at least one IR sensor to capture at least one standard image of the imaging scene by adopting a standard exposure condition, and 5identifies the imaging scene using the at least one standard image (Sun, Fig. 1, Fig. 6, Wshah, [0005], [0019], Weng, [0029], [0038], Zhang, [0031]).  

	Regarding claim 5, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 1, wherein the processor: selects one of the color images as a reference image according to color details of the color image; identifies at least one defect area lacking texture details in the reference image; and 10selects one of the IR images as the IR image for fusion with the reference image according to texture details of an image corresponding to the at least one defect area in each of the IR images (Sun, Fig. 1, Fig. 6, Wshah, [0005], [0019], Weng, [0029], [0032], [0038], Zhang, [0031]).  

	Regarding claim 6, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 5, wherein the processor: selects the color image with the most color details as the reference; and 15selects the IR image with the most texture details of the image corresponding to the at least one defect area as the IR image for fusion with the reference image (Sun, Fig. 1, Fig. 6, Wshah, [0005], [0019], Weng, [0029], [0032], [0038], Zhang, [0031]).  

	Regarding claim 7, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 5, wherein the processor: replaces a brightness component of an image of the at least one defect area in the reference image with the image corresponding to the at least one defect area in the IR image to generate 20the scene image that complements the texture details of the at least one defect area (Sun, Fig. 1, Fig. 6, [0017]-[0022], Wshah, [0005], [0019], Weng, [0029], [0032], [0038], Zhang, [0031]).  

	Regarding claim 8, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 5, wherein the processor further: determines whether each of the IR images comprises the texture details of the at least one defect area; and replaces an image of the at least one defect area in the reference image with an image corresponding to the at least one defect area in the HDR image when none of the IR images -18-File: 102147usf comprises the texture details to generate the scene image with the texture details of the at least one defect area (Sun, Fig. 1, Fig. 6, [0017]-[0022], [0056], Wshah, [0005], [0019], Weng, [0029], [0032], [0038], [0047]-[0048], Zhang, [0031]).  

	Regarding claim 9, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 1, wherein the processor further: uses a machine learning model to identify the target of interest in the color image, so as to 5detect the feature area, wherein the machine learning model is trained by using a plurality of color images comprising the target of interest and an identification result of the target of interest in each of the color images (Sun, Fig. 1, Fig. 6, [0017]-[0022], [0056], Wshah, [0005], [0015], [0019], [0025], Weng, [0029], [0032], [0038], [0047]-[0048], Zhang, [0015],  [0031], [0046]).  

	Regarding claim 10, Sun in view of Wshah further in view of Weng further in view of Zhang discloses the  sensor imaging system according to claim 9, wherein the machine learning model comprises an input layer, at least one hidden layer, and an output layer, and the processor: 10sequentially inputs the color images to the input layer, wherein a plurality of neurons in each of the at least one hidden layer uses an activation function to calculate a current output for an output of the input layer, and the output layer converts the output of the hidden layer into a prediction result of the target of interest; and compares the prediction result with the identification result corresponding to the currently 15input color image to update a weight of each of the neurons of the hidden layer according to a comparison result; and repeats the above steps to train the machine learning model to identify the target of interest (Sun, Fig. 1, Fig. 6, [0017]-[0022], [0056], Wshah, [0005], [0015], [0019], [0025], Weng, [0029], [0032], [0038], [0047]-[0048], Zhang, [0015],  [0031], [0046], [0047]).

Regarding claim 11-20, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487